Citation Nr: 1112321	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-30 154	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, status-post fracture of the first metacarpal joint of the left hand.

2.  Entitlement to an initial compensable rating for residuals, status-post bilateral inguinal hernia repair.

3.  Entitlement to an initial compensable rating for a scar, status-post right inguinal hernia repair.

4.  Entitlement to an initial compensable rating for a scar, status-post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted, in pertinent part, the Veteran's claims of service connection for residuals, status-post fracture of the first metacarpal joint of the left hand, for residuals, status-post bilateral inguinal hernia repair, for a scar, status-post right inguinal hernia repair, and for a scar, status-post left inguinal hernia repair, and assigned zero percent ratings for each of these disabilities.  Because the initial zero percent (non-compensable) ratings assigned to the Veteran's service-connected residuals, status-post fracture of the first metacarpal joint of the left hand, service-connected residuals, status-post bilateral inguinal hernia repair, service-connected scar, status-post right inguinal hernia repair, and service-connected scar, status-post left inguinal hernia repair are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2006, the Veteran notified VA that he had moved to the jurisdiction of the RO in San Diego, California.  That facility retains jurisdiction in this appeal.

Although the Veteran requested a videoconference Board hearing in December 2007, he failed to report for this hearing when it was scheduled in March 2010.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected residuals, status-post fracture of the first metacarpal joint of the left hand, service-connected residuals, status-post bilateral inguinal hernia repair, service-connected scar, status-post right inguinal hernia repair, and service-connected scar, status-post left inguinal hernia repair are all more disabling than currently evaluated.  A review of the claims file shows that the Veteran's most recent VA examination for these service-connected disabilities occurred in August 2006, approximately 1 month prior to his discharge from active service, as part of VA's Benefits Delivery at Discharge (BDD) program.  The Veteran specifically contended on his September 2007 substantive appeal (VA Form 9) that the VA examiner who had conducted his August 2006 VA examination had not reported his medical history accurately.  The Veteran's service representative also specifically contended in a January 2011 Appellant's Brief that the Veteran should be scheduled for an updated VA examination.  Given the Veteran's arguments and the length of time since his most recent VA examination, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which addresses the current nature and severity of these service-connected disabilities.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records

Accordingly, this appeal is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for residuals, status-post fracture of the first metacarpal joint of the left hand, for residuals, status-post bilateral inguinal hernia repair, or for scars, status-post bilateral inguinal hernia repair, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his service-connected residuals, status-post fracture of the first metacarpal joint of the left hand, service-connected residuals, status-post bilateral inguinal hernia repair, service-connected scar, status-post right inguinal hernia repair, and service-connected scar, status-post left inguinal hernia repair.  The claims file must be provided to the examiner(s) for review.  All appropriate testing should be conducted.  A complete rationale must be provided for any opinion(s) expressed.

For the Veteran's service-connected residuals, status-post fracture of the first metacarpal joint of the left hand, the examiner(s) should measure the gap, if any, between the Veteran's left thumb pad and the fingers of his left hand, with the thumb attempting to oppose the fingers.  

For the Veteran's service-connected residuals, status-post bilateral inguinal hernia repair, the examiner(s) should state whether the Veteran's inguinal hernias are: postoperative, recurrent, readily reducible and well supported by truss or belt; small, postoperative, recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

For the Veteran's service-connected scar, status-post right inguinal hernia repair, and his service-connected scar, status-post left inguinal hernia repair, the VA examiner(s) should state whether either of these scars are superficial and do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater.  The examiner(s) also is asked to determine whether the Veteran's scars are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  The examiner(s) further is asked to state whether the Veteran's scars are superficial and unstable or superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

3.  Then, readjudicate the Veteran's higher initial rating claims for service-connected residuals, status-post fracture of the first metacarpal joint of the left hand, service-connected residuals, status-post bilateral inguinal hernia repair, service-connected scar, status-post right inguinal hernia repair, and for service-connected scar, status-post left inguinal hernia repair.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
Department of Veterans Affairs


